

117 HR 5012 IH: Language Access for Medicare Beneficiaries Act of 2021
U.S. House of Representatives
2021-08-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5012IN THE HOUSE OF REPRESENTATIVESAugust 13, 2021Mr. Gomez (for himself, Mr. Grijalva, Ms. Schakowsky, Ms. Garcia of Texas, Mr. Cicilline, Mr. Larson of Connecticut, Mr. García of Illinois, Ms. Meng, Ms. Matsui, Ms. Chu, Mr. Bowman, Mr. Cárdenas, Ms. Bass, Mr. Danny K. Davis of Illinois, and Mr. Case) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to provide for enhanced Medicare beneficiary information through access to annual Medicare notifications in multiple languages.1.Short titleThis Act may be cited as the Language Access for Medicare Beneficiaries Act of 2021.2.Providing access to annual Medicare notifications in multiple languages(a)In generalSection 1804 of the Social Security Act (42 U.S.C. 1395b–2) is amended by adding at the end the following new subsection:(e)The notice provided under subsection (a) shall be translated into languages in addition to English and Spanish. In carrying out the previous sentence, the Secretary shall prioritize translation of the notice into languages in which documents provided by the Commissioner of Social Security are translated and language that are the most frequently requested for translation for purposes of applying for old-age insurance benefits under title II..(b)Effective dateThe amendment made by subsection (a) shall apply to notices distributed prior to each Medicare open enrollment period beginning after January 1, 2022.